 

Exhibit 10.4

 

TERMINATION AGREEMENT

 

This Termination Agreement (“Termination Agreement”) is made and entered into
this 6th day of August, 2004 (“Effective Date”), by and between STEPHEN A. WYNN,
an individual (hereinafter “Wynn”) and VALVINO LAMORE, LLC, a Nevada limited
liability company, with offices at 3145 Las Vegas Boulevard South, Las Vegas,
Nevada (“Valvino”).

 

R E C I T A L S

 

A. Wynn and Wynn Resorts Holdings, LLC (“Holdings”) are entering into a Surname
Rights Agreement, dated the date hereof (the “Surname Rights Agreement”), which
Surname Rights Agreement addresses the use and registration of the WYNN Mark in
connection with Resorts (each, as defined in the Surname Rights Agreement).
Pursuant to the Surname Rights Agreement, Wynn has agreed to assign, and
Holdings has agreed to acquire, all right, title, and interest that Wynn
possesses worldwide in the WYNN Mark in connection with Resorts. Valvino is an
affiliate of Holdings.

 

B. Pursuant to a Trademark Consent Agreement between Wynn and Valvino, dated
January 8, 2002 (the “Trademark Consent Agreement”), Valvino and its
subsidiaries were granted rights to use and register certain WYNN Marks.

 

C. In connection with the execution of the Surname Rights Agreement, Wynn and
Valvino desire to terminate the Trademark Consent Agreement, as Valvino will
obtain rights to use WYNN Marks directly from Holdings.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Wynn and Valvino hereby terminate the Trademark
Consent Agreement.

 

In Witness Whereof, the parties have caused this Termination Agreement to be
duly executed as of the Effective Date.

 

WYNN:       Valvino:         VALVINO LAMORE, LLC /S/    STEPHEN A. WYNN        
     

By WYNN RESORTS, LIMITED

Stephen A. Wynn      

Its Sole Member

            By   /S/    MARC SCHORR                     Its   C.O.O.

 